In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 18-1492
                                          (Not to be Published)

*************************
MATTHEW A. O’BRIEN,         *
                            *                                             Chief Special Master Corcoran
                Petitioner, *
                            *                                             Dated: March 22, 2021
v.                          *
                            *
                            *                                             Attorney’s Fees and Costs;
                            *                                             Petitioner’s Costs; Expert Fees.
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Glen Howard Sturtevant, Jr., Rawls Law Group, Richmond, VA, for Petitioner.

Althea Walker Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.


     DECISION GRANTING FINAL AWARD OF ATTORNEY’S FEES AND COSTS 1

       On September 27, 2018, Matthew O’Brien filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”), 2 alleging that the influenza
vaccine he received on November 21, 2016, caused him to experience a shoulder injury related to
the vaccine administration. The case was originally assigned to the Special Processing Unit (the
“SPU”), but was transferred out when it became evident that fact and legal issues with the asserted

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
Table claim rendered the matter improper for SPU resolution. Petitioner subsequently endeavored
to offer additional evidentiary support for his claim, including an expert opinion, but indicated in
a subsequent status report that these attempts had been unsuccessful. Status Report, dated Oct. 30,
2020 (ECF No.49). Accordingly, on November 10, 2020, Petitioner filed a Motion to Dismiss
(ECF No. 50), which I granted on November 12, 2020. Decision, filed Nov. 12, 2020 (ECF No.
51).

        Petitioner has now filed a motion for a final award of attorney’s fees and costs for all work
performed on the matter since its inception. Motion, filed Jan. 21, 2021 (ECF No. 55) (“Mot.”).
Petitioner requests a final award of $36,997.84—$30,139.60 in attorney’s fees, plus $6,858.24 in
costs—for the work of Mr. Glen Sturtevant, Esq. and the supportive work of three paralegals. Mot.
at 3; Fees Invoice, filed as Ex. 17 on Jan. 21, 2021 (ECF No. 55-1). The costs requested include
costs for medical record retrieval, expert consultation fees, and court filings. Costs Invoice, filed
as Ex. 18 on Jan. 21, 2021 (ECF No. 55-2). Petitioner also requests $64.58 for costs he personally
incurred. Mot. at 3; General Order No. 9 Response, filed Jan. 21, 2021 (ECF No. 55-4). These
costs are related to medical record shipping expenses. Receipts, filed as Ex. 19 on Jan. 21, 2021
(ECF No. 55-3).

        Respondent reacted to the fees request on February 4, 2021. See Response, dated Feb. 4,
2021 (ECF No. 56). Respondent is satisfied that the statutory requirements for an attorney’s fees
and costs award are met in this case, but defers the calculation of the amount to be awarded to my
discretion. Id. at 3–4.

        For the reasons set forth below, I hereby GRANT IN PART Petitioner’s motion, awarding
fees and costs in the total amount of $36,597.84, plus $64.58 for costs personally incurred by
Petitioner.

                                           ANALYSIS

I.     Petitioner’s Claim had Reasonable Basis

         Although the Vaccine Act only guarantees a reasonable award of attorney’s fees and costs
to successful petitioners, a special master may also award fees and costs in an unsuccessful case
if: (1) the “petition was brought in good faith”; and (2) “there was a reasonable basis for the claim
for which the petition was brought.” Section 15(e)(1). I have in prior decisions set forth at length
the criteria to be applied when determining if a claim possessed “reasonable basis” sufficient for a
fees award. See, e.g., Sterling v. Sec’y of Health & Hum. Servs., No. 16-551V, 2020 WL 549443,
at *4 (Fed. Cl. Spec. Mstr. Jan. 3, 2020).

       In short, the claim’s reasonable basis must be demonstrated through some objective


                                                 2
evidentiary showing. Cottingham v. Sec’y of Health & Hum. Servs., 971 F.3d 1337, 1344 (Fed.
Cir. 2020) (citing Simmons v. Sec’y of Health & Hum. Servs., 875 F.3d 632, 635 (Fed. Cir. 2017)).
This objective inquiry is focused on the claim—counsel’s conduct is irrelevant (although it may
bulwark good faith). Simmons, 875 F.3d at 635. Reasonable basis inquiries are not static—they
evaluate not only what was known at the time the petition was filed, but also take into account
what is learned about the evidentiary support for the claim as the matter progresses. Perreira v.
Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377 (Fed. Cir. 1994) (upholding the finding that a
reasonable basis for petitioners’ claims ceased to exist once they had reviewed their expert's
opinion, which consisted entirely of unsupported speculation).

         The standard for reasonable basis is lesser (and thus inherently easier to satisfy) than the
preponderant standard applied when assessing entitlement, as cases that fail can still have
sufficient objective grounding for a fees award. Braun v. Sec’y of Health & Hum. Servs., 144 Fed.
Cl. 72, 77 (2019). The Court of Federal Claims has affirmed that “[r]easonable basis is a standard
that petitioners, at least generally, meet by submitting evidence.” Chuisano v. Sec’y of Health &
Hum. Servs., 116 Fed. Cl. 276, 287 (Fed. Cl. 2014) (internal quotations omitted) (affirming special
master). The factual basis and medical support for the claim is among the evidence that should be
considered. Carter v. Sec’y of Health & Hum. Servs., 132 Fed. Cl. 372, 378 (Fed. Cl. 2017). Under
the Vaccine Act, special masters have “maximum discretion” in applying the reasonable basis
standard. See, e.g., Silva v. Sec’y of Health & Hum. Servs., 108 Fed. Cl. 401, 401–02 (Fed. Cl.
2012). 3

        My review of the file in this matter persuades me that Petitioner’s claim had sufficient
objective basis to entitle him to a fees and costs award, despite the case’s dismissal. Petitioner’s
good faith arguments were backed by objective support in the record for core matters like proof of
vaccination and the nature of Petitioner’s injury. Respondent for his part does not otherwise contest
reasonable basis. Accordingly, a final award of fees and costs in this matter is appropriate.

II.      Calculation of Fees

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,


3
 See also Chuisano, 116 Fed. Cl. at 285 (cautioning against rigid rules or criteria for reasonable basis because they
would subvert the discretion of special masters and stating that an amorphous definition of reasonable basis is
consistent with the Vaccine Act as a whole).

                                                         3
429–37 (1983).

        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate to be awarded on the forum in which the relevant court sits (Washington, D.C.,
for Vaccine Act cases), except where an attorney’s work was not performed in the forum and there
is a substantial difference in rates (the so-called “Davis exception”). Avera, 515 F.3d at 1348
(citing Davis Cty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges
for attorneys with different levels of experience who are entitled to the forum rate in the Vaccine
Program. See McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at
*19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).

      Petitioner requests the following rates for his attorney and support staff, based on the years
work was performed:

                                                 2018         2019        2020        2021
               Mr. Glen Sturtevant
                                                 $326         $339        $353        $372
               (Attorney)
               Paralegal                         $152         $156        $163        $172



        Mr. Sturtevant (who practices in Richmond, Virginia) has repeatedly been found to be “in
forum,” and is therefore entitled to the rates established in McCulloch. The rates requested for Mr.
Sturtevant (as well as the paralegal work performed in this case) are also consistent with what has
previously been awarded in accordance with the Office of Special Masters’ fee schedule, 4 and
increased rates for 2021 are also consistent with prior increases. See, e.g., Taylor v. Sec’y of Health
& Hum. Servs., No. 18-1545V, 2020 WL 6144807, at *2 (Fed. Cl. Spec. Mstr. Sept. 21, 2020). I
thus find no cause to reduce them in this instance. I also deem the time devoted to the matter
reasonable, and therefore award fees for all work performed on the case as requested in the fees
application.

        III.     Calculation of Attorney’s Costs

       Just as they are required to establish the reasonableness of requested fees, petitioners must
also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as

4
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited Mar.
22, 2021).

                                                     4
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

        Petitioner seeks $6,858.24 in costs incurred since the claim’s filing, including medical
record retrieval, expert consultation fees, and filing fees. Mot. at 3; Costs Invoice. Such costs are
typical in Program cases and are thus eligible for reimbursement. Petitioner also seeks
reimbursement of expert consultation fees for work performed by Dr. Daniel Carr. Costs Invoice
at 17. In support of this request, Petitioner offers a receipt outlining the rates charged by Dr. Carr
for specific services provided, including a $1,500.00 retainer fee, $500.00 per hour of medical
record review, and a variable rate 5 for communications with counsel. Id. Significantly, Dr. Carr
never filed an expert report in this case. Id.

        There is no doubt that some award of expert fees is warranted in this matter as it appears
Dr. Carr’s opinions regarding the claim’s likelihood of success contributed to Petitioner’s decision
to voluntarily dismiss the claim. See Status Report, filed Oct. 30, 2020 (ECF No. 49). But this
alone is insufficient to justify reimbursement at the requested rate of $500/hour, especially in the
absence of an expert report and prior Program experience. The fact that Dr Carr only reviewed
medical records also counsels against a higher rate. See, e.g., Keenan v. Sec’y of Health & Hum.
Servs., No. 17-189V, 2018 WL 2772307, at *2 (Fed. Cl. Spec. Mstr. May 2, 2018) (awarding
expert costs associated with medical record review at a rate of $400/hour).

         The facts of this case are comparable to those in Keenan, where the petitioner’s expert was
awarded reimbursement at a rate of $400/hour for medical record review in the absence of a written
report. Keenan, 2018 WL 2772307, at *2. But Keenan is distinguishable in one regard: the expert’s
prior Program experience. Id. Dr. Carr has not previously testified in the Program, and at present
even the most experienced Program experts are awarded only between $450 and $550 per hour. 6 See
Braden v. Sec’y of Health & Hum. Servs., No. 17-975V, 2020 WL 7867144, at *4 (Fed. Cl. Spec. Mstr.
Nov. 18, 2020). In Keenan, I noted that petitioner’s expert had previously been awarded the requested
rate of $400/hour in at least two other Program cases. Keenan, 2018 WL 2772307, at *2.

        Here, Dr. Carr’s experience consulting in other matters, such as Social Security Disability
claims, buoys Petitioner’s request to some degree, and it is a factor that I consider in determining the
reasonableness of Dr. Carr’s requested rates—though I afford it less weight than what is afforded to
prior Program experience. See, e.g., Ido v. Comm’r of Soc. Sec., No. 18-1053V, 2020 WL 85127, at *4

5
  Dr. Carr’s fee schedule indicates that he charges $300.00 for the first fifteen minutes of communication. His fee is
then reduced to $150.00 for each subsequent fifteen-minute period. Costs Invoice at 17. These rate amounts are
acceptable.

6
  Notably, Petitioner’s costs invoice indicates that a second expert was consulted and performed some amount of
record review for $250. Costs Invoice at 6. This further supports a reduction in Dr. Carr’s requested rates for similar
work.

                                                          5
(W.D.N.Y. Jan. 7, 2020). Overall, Dr. Carr’s experience and limited involvement in this matter do not
support the requested rate of $500/hour for medical record review—though I am amenable in the future
to increasing the hourly rate paid to Dr. Carr should he continue to perform expert witness services in
the Program. Instead, his time in this case will be reimbursed at the rate of $400 per hour—meaning
that the total sum to be awarded for attorney costs is $6,458.24, reflecting a $400 reduction for
four hours of record review time.


         IV.      Petitioner’s Personal Costs

        Petitioner submitted a statement in compliance with General Order No. 9 stating that she
personally incurred costs related to shipping costs in the amount of $64.58. Mot. at 3; Ex. 19. Such
costs are typical, and the specific amount requested is reasonable. Thus, I award the amount in full
without reduction.

                                                 CONCLUSION

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of a final fees award, and based on the foregoing, I GRANT IN PART Petitioner’s Motion for
Attorney’s Fees and Costs. I therefore award a total of $36,597.84, reflecting $30,139.60 in
attorney’s fees and $6,458.24 in costs, in the form of a check made jointly payable to Petitioner
and his attorney Mr. Glen Sturtevant. Additionally, I award a total of $64.58, representing costs
personally incurred by Petitioner, in the form of a check payable to Petitioner and Petitioner’s
counsel.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this decision. 7


         IT IS SO ORDERED.
                                                                 s/ Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




7
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           6